t c summary opinion united_states tax_court donald jerome fritz and donna fritz petitioners v commissioner of internal revenue respondent docket no 8948-07s filed date donald jerome fritz and donna fritz pro sese shawn l barrett for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case this matter was submitted under rule for summary_judgment on the question of whether petitioners are subject_to the alternative_minimum_tax amt summary_judgment is intended to expedite litigation and to avoid an unnecessary and expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to a legal issue if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b 119_tc_252 98_tc_518 affd 17_f3d_965 7th cir the parties agree as to the material facts and that this matter is ripe for summary_judgment in a date notice_of_deficiency respondent determined a dollar_figure income_tax deficiency in petitioners’ income_tax the deficiency was not based on any adjustment to income or disallowance of a deduction for regular_tax purposes but instead was based solely on respondent’s application of the amt to petitioners’ tax computation in their petition petitioners challenged the application of the amt to their income_tax for their tax_year petitioners reported dollar_figure of adjusted_gross_income and dollar_figure of taxable_income included in their computations were dollar_figure in qualified taxable dividends dollar_figure of foreign tax_credits and net_capital_gain income of dollar_figure using those figures and the standard_deduction petitioners reported income_tax of dollar_figure respondent using the same figures computed a tentative_minimum_tax of dollar_figure this amount reduced by the dollar_figure of regular income_tax computed by petitioners results in an amt of dollar_figure the amt computation--petitioners’ first objection to the application of the amt is that it contravenes a statutory enactment of a 15-percent tax_rate on capital_gains petitioners assert that the application of the amt makes the effective rate on their capital_gain income slightly more than percent in their own words petitioners contend that the application of amt is rendered null and void because of this contravention sec_55 imposes the amt and sets forth the interrelated structure of the regular_tax capital_gains_tax and amt this section is abundantly complex but the computation of the correct amount of tax can be achieved by reference to sec_55 and related and referenced provisions of the internal_revenue_code in the context of this case the amt is computed by first computing the regular_tax without reference to the amt then the tentative_minimum_tax for married taxpayers filing jointly is computed at rates of percent of a specified tax_base up to dollar_figure and percent for the excess after reducing certain foreign tax_credits certain statutory adjustments are made in this case disallowance of the standard_deduction and exemptions see sec_55 and b e a dollar_figure amt exemption for joint filers is provided but the exemption is reduced by percent of alternative_minimum_taxable_income in excess of dollar_figure sec_55 a the tentative_minimum_tax is imposed on so much of the alternative_minimum_taxable_income as exceeds the exemption_amount in computing the amt there is a special computational provision for taxpayers with net capital_gains generally speaking the net_capital_gain income is multiplied by percent and the result is added to the tax on other income which is computed in the manner described above sec_55 following this computational provision petitioners’ amt is computed at dollar_figure which petitioners contend causes their net_capital_gain income to be taxed at an effective rate slightly greater than percent because of the disallowance of the entire amount of the standard_deduction and exemptions petitioners’ position would require a change to the statute that would apportion the disallowed items ultimately however respondent’s computation is in accord with the statutes and petitioners’ argument fails adequacy of the statutory notice of deficiency--petitioners contend that respondent’s explanations of and determination in the notice_of_deficiency are vague and inexact in particular petitioners allege that respondent’s explanation for the determination was that certain things in the form sec_1040 u s individual_income_tax_return and form_6251 alternative minimum tax--individuals appeared to justify application of the amt the notice however simply states that the item adjusted is the amt of dollar_figure although respondent’s determination in the notice is terse it appears sufficient to advise petitioners of the amount and nature of the determination see 814_f2d_1363 9th cir revg 81_tc_855 we also note that in addition to specifying the nature and amount of the adjustment the deficiency_notice was accompanied by a statement of income_tax examination changes wherein respondent provided petitioners with a detailed computation of the deficiency including a complete comparison of the amounts reported on petitioners’ return and the amounts computed or determined by as a result of other computational adjustments the net amount of additional tax due is dollar_figure respondent under those circumstances we hold that the notification to petitioners was sufficient equitable estoppel--petitioners’ final argument is that respondent’s instruction booklets and forms are misleading and do not portend the results in this case--an increased deficiency due to the application of the amt in particular petitioners contend that respondent’s instructions and literature regarding the amt state that the purpose of the amt is to increase the proportion of income subject_to tax whereas the additional tax in this case was due to the exclusion of the standard_deduction and personal exemptions and not to taxing capital_gains at a rate greater than percent because of this alleged discrepancy petitioners argue that they should not be subject_to the amt in effect petitioners’ argument is one of equitable_estoppel for estoppel to apply however petitioners must show a false representation or misleading silence an error in a statement of fact ignorance of the true facts reasonable reliance on the statement and adverse effect caused by the statement see 104_tc_13 modified 104_tc_417 affd 140_f3d_240 4th cir petitioners have not shown and or alleged sufficient facts and information to meet the essential requirements for the petitioners make this argument in broad terms and do not reference specific instructions or explanations that illustrate or support their contention application of estoppel accordingly we give no further consideration to this argument petitioners’ position in this case misses the point they contend that the net result of the amt computation is an effective rate on their capital_gains greater than percent in reality the tax on the capital_gains was limited to percent and the additional tax was attributable to the elimination of preferences this court recently addressed a similar situation in 129_tc_175 in weiss the deficiency in amt resulted from the elimination of miscellaneous_itemized_deductions and personal exemptions for purposes of computing alternative_minimum_taxable_income and not because the rate_of_tax on net_capital_gain was higher under the amt than under the computational regimen id pincite we have found that respondent correctly followed the statute in reaching the determination that petitioners have a dollar_figure income_tax deficiency due to the application of the amt therefore we are compelled to rule for respondent to reflect the foregoing respondent’s motion for summary_judgment will be granted and decision entered for respondent
